     Case 2:19-cv-01673-KJM-KJN Document 31 Filed 11/04/20 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    VALERIE BROOKS,                                   No. 2:19-cv-01673-KJM-KJN
12                   Plaintiffs,
      vs.
13                                                      ORDER
14

15    THE HAAGEN-DAZS SHOPPE
      COMPANY, INC.,
16
                         Defendants.
17

18                  This matter is before the court on a joint motion to extend the deadline for the
19   filing of dispositional documents from October 27, 2020 to November 17, 2020 to allow more
20   time for the finalization of a settlement agreement.
21                  Considering the joint nature of the filing and the reason being settlement of the
22   claim, the court finds good cause and GRANTS the parties motion to extend the deadline to
23   November 17, 2020.
24          IT IS SO ORDERED.
25   DATED: November 3, 2020.
26

27

28
                                                       1
